DETAILED ACTION

The present application (Application No. 17/307,102), filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in reply to filing dated 04 May, 2021.


Status of Claims

Claims 1-20, are pending and addressed below.


Subject Matter Eligibility - 35 USC § 101 (2019 PEG)
 
Step 1: In the instant case, claims 1-5 and 6-19, are directed to a method (a process), and claim 20, is directed to a server, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The invention is directed to method for tracking on-site and off-site viewer activity on a computer network in response to advertising exposure. Although tracking of the viewer activity is initiated from a pixel embedded in an advertisement, the invention is directed to the technology of how the tracking method is performed, and not to a method of advertising. The claims do not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. The claims do not recite a mental process because the steps, as claimed, are not practically performed in the human mind. Therefore, the claims do not recite a mathematical concept. Since the claims do not recite an abstract idea or any other judicial exception, the claims are eligible.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 11-14, 16-19, are rejected under 35 U.S.C. 103 as being unpatentable over Pravin et al. (GB 2,534,831) (hereinafter “Pravin4831”), in view of Simmons et al. (US 2012/0323674) (hereinafter “Simmons3674”), and further in view of Ismail et al. (US 2018/0165688) (hereinafter “Ismail5688”).

Regarding claims 1, 20, Pravin4831 discloses: 
(serving an advertisement to a user requesting content from a third party website). In addition to the respective company's own content 66, 66', the webpage 55, 55' can also contain an embedded advertisement 65 from an advertiser. The embedded advertisement 65 comprises an image, video or applet that is displayed within the webpage 55, 55' at a position specified in the respective webpage document (e,g, HTIVIL file), but which does not originate from the respective company's own server 20 or domain. Rather, the webpage 55, 55' contains a script that obtains the advertisement 75 from a server 30 of the advertiser, from an address within a domain of the advertiser (e.g. advertiser.net) rather than a domain of the respective partner company with which the advertiser is partnered (e.g. examplecox,com or examplecoy.co,uk). The script is programmed with an address in the advertiser's domain for fetching advertisements from the advertiser's server 30, and is typically arranged to run automatically when the webpage 55, 55' is loaded in the browser 45. When run, it then fetches the advertisement 75 from the advertiser's server 30 based on this address, and displays the advertisement in the specified place within the webpage 55, 55'. (see at least Pravin4831, fig. 2-3, ¶3:11-24).

(serving a creative pixel associated with the advertisement to the user, the creative pixel being capable of:)
 (initiating a request to a device graph server to assign a unique identifier to the user).
Cookie mapping whereby partner companies such as ExampleCoX and ExampleCoY can share their cookie IDs with the advertiser, in a way that enables mapping of the partner companies' cookie IDs to the advertiser's cookie ID. To do this, the partner company includes a tag 70 on the same page 55, 55' that contains the advertisement 65. When the page 55, 55' is loaded by the browser 45, the tag 70 automatically causes the browser 45 to report the cookie ID of the partner company to the advertiser's server 30 (e.g. reports EX123 in the case of a tag 70 included in ExampleCon website 55, and reports EY456 in the case of a tag 70 included in ExampleCoY's website). (see at least Pravin4831, ¶6:16-24).
The advertiser's server 30, uses this information along with its own cookie ID which it served on the same browser 45, to add an entry into a centralised cookie mapping database 40 (a device graph) maintained at the advertiser's server 30 (a device graph server), mapping the advertiser's cookie IDs for various different users to the respective cookie ID used by the partner companies (see at least Pravin4831, ¶6:24-28).
(a creative pixel associated with the advertisement). (creative shell pixel). The tag 70 may take the form of a single pixel called a mapping pixel (see at least Pravin4831, ¶6:30-32) (creative pixel as claimed). (creative shell pixel as claimed).

(associating the unique identifier with user activity on the third party website). One use of this mechanism is for a company's server 20 to collect a log 25 of the browsing history of the user within the domain in question, logging the time and date at which each page within the domain was visited against the cookie ID (and optionally other associated information such as what brand and/or version of browser was used to access the page, what language version of the page's content was requested, etc.). Typically the cookie is set to enable the company to collect a history of all pages visited within the whole second-level domain of that company. The log 25 of the browsing history may be stored in a suitable database of the company's server 20. (see at least Pravin4831, fig. 1, 4, ¶4:613).
Each company collects a browsing log for each of multiple users visiting its site (or any sites within its domain), and stores this in a log file or database 25 on its server 20. (see at least Pravin4831, fig. 1, 4, ¶5:6-15)
System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions (modules)stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Pravin4831, fig. 1- 4, ¶1:10-2:19, 12:15-26).
Pravin4831 does not teach: (an agency server).
(passing the associated activity data to an agency server to generate a record of activity associated with the unique identifier). 
Simmons3674 discloses: Tracking machine facility 144 (an agency server) configured to aggregate a record of activity (to generate a record of activity associated with the unique identifier) (see at least Simmons3674, fig. 1, ¶90, “The ad request may come from an advertising agency 102, advertiser 104, ad network 108, ad exchange 110, and publisher 112 or some other party requesting advertising content. For example, the tracking machine facility 144 may receive the ad request via the advertising order sending and receiving facility 120, and provide a service that may include attaching an identifier, such as an ad tag using an ad tagging facility 118, to each ad order, and resulting ad placement. This ad tracking functionality may enable the real-time bidding system 100A to track, collect and analyze advertising performance data 130. For example an online display ad may be tagged using a tracking pixel (firing a site pixel). Once a pixel is served from the tracking machine facility 144, it may record the placement opportunity as well as the time and date of the opportunity.”). 
(user activity on the third party website). Action logs and other user activity indicators (see at least Simmons3674, fig. 1, ¶90, “In another embodiment of the invention, the tracking machine facility 144 may record the ID of the ad requestor, the user, and other information that labels the user including, but not limited to, Internet Protocol (IP) address, context of an ad and/or ad placement, a user's history, geo-location information of the user, social behavior, inferred demographics or some other type of data Ad impressions, user clickthroughs, action logs, or some other type of data, may be produced by the tracking machine facility 144.”, ¶118).
System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Simmons3674, fig. 1A, ¶81-133, 341-350).
Per above, Pravin4831 teaches a “base” method (device, method or product) for tracking user activity in combination with a tracking pixel; and Simmons3674 teaches a “comparable” method for tracking user activity in combination with a tracking pixel; which offers the improvement of using a separate entity to record and aggregate user activity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand Pravin4831; in view of Simmons3674; to include using a separate entity to record and aggregate user activity. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since doing so is applying a known technique (using a separate entity to record and aggregate user activity) to improve a similar method for tracking user activity in combination with a tracking pixel in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art, as per KSR rationale C.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been further motivated to expand in this way, since this system configuration enables a neutral third party aggregator separate from the publishers and the advertisers.

Per above, Pravin4831 teaches: User identifier served by the company server (third party) when the user visits the webpage of the company (third party website), and user identifier served by the advertiser’s server in relation to an advertisement embedded in the webpage of the third party when the user visits the webpage of the third party, therefore teaches: firing a site pixel when a user interacts with an advertisement that is embedded in a publisher’s page, but does not explicitly teach a user visiting the advertiser’s webpage.
However even if it could be argued that Pravin4831 does not explicitly teach on-site data (request for content on an advertiser website by the user); Ismail5688 teaches on-site data tracked from a user who visits an advertiser’s page (see at least Ismail5688, fig. 1, ¶25).
In particular Ismail5688 discloses:
To allow the consumer's online activity to be tracked, the correlation system 102 coordinates with advertisers 111 or with publishers 112 to insert a web beacon such as a tracking pixel (a site pixel) into content that is delivered to the consumer's computing device. A tracking pixel is a pixel that, once displayed to a consumer, causes a unique user identifier 124 associated with the consumer to be transmitted to the system 102 (firing a site pixel associated with the content). (see at least Ismail5688, fig. 1, ¶25). 
The tracking pixel may be embedded in a displayed advertisement. The tracking pixel may also be embedded in the publisher homepage or other landing page. … The tracking pixel might be inserted, for example, into an advertisement that is presented to a consumer. Alternatively or additionally, the tracking pixel might be inserted into a landing page that a consumer is redirected to if they click on or otherwise select a displayed advertisement.  (see at least Ismail5688, fig. 1, ¶25). The system may receive a user identifier when the user visits the landing page or other web page associated with a business. (see at least Ismail5688, ¶92). Therefore, Ismail5688, teaches user activity on the advertiser's website and the unique identifier associated with the user representative of a request for content can be triggered “on an advertiser website.
The tracking pixel also causes an identifier associated with the content that is displayed to the consumer, such as an advertising campaign identifier of which the displayed advertisement is a part, to be transmitted to the system 102. The identifier may be, for example, a unique identifier associated with the advertisement or advertising campaign, a telephone number of the business associated with the advertisement, or some other identifier that can be correlated with the exposure event. The tracking pixel also enables the correlation system to determine additional information, such as the time and date of the online activity, the type of web browser that was used, and the existence of cookies previously set by the system. The tracking pixel might be inserted, for example, into an advertisement that is presented to a consumer. Alternatively or additionally, the tracking pixel might be inserted into a landing page that a consumer is redirected to if they click on or otherwise select a displayed advertisement. While a tracking pixel is described herein, it will be appreciated that any object which allows the correlation system to unobtrusively determine whether a user has accessed content may be used. Such web beacon objects include, for example, JavaScript tags or clear gifs.
Functionality for mapping user identifier (unique identifier associated with the user).  (see at least Ismail5688, fig. 2, ¶28).
System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Ismail5688, fig. 1, ¶23-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pixel tracking feature of Pravin4831 with the pixel tracking feature of Ismail5688. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify in this way since each individual element and its function are taught in both prior art references Pravin4831 and Ismail5688 (tracking user activity in combination with a tracking pixel), and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is, in the substitution of one known element (tracking a user identifier when the user is on an advertiser website as taught by Ismail5688), by another known element (tracking a user identifier when the user is on the third party webpage, i.e, the company webpage as taught by Ismail5688), with predictable results, and the substitution produces no new and unexpected result.

Pravin4831 does not explicitly teach: 
(in response to a request for content on an advertiser website by the user, firing a site pixel associated with the content, the site pixel capable of: )
(initiating a request to the device graph server for the unique identifier of the user, 
receiving the unique identifier therefrom, and) 
(associating user activity data on the advertiser website with the unique identifier and transmitting the associated website activity data to the agency server to include in the record of activity associated with the unique identifier).
However, as per above, Pravin4831 teaches: User identifiers collected when a user visits a third party webpage (off-site data), and further teaches mapping of third party cookies with first party cookies); and the combined system of Pravin4831 and Ismail5688 as per above teaches user identifiers collected when a user visits an advertiser’s webpage (on-site data); therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine Pravin4831 with Ismail5688.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further modify in this way because the claimed invention is merely a combination of old elements (off-site data tracking and functionality for mapping third party cookies with first party cookies as taught by Pravin4831, and measuring performance and on-site data tracking collected when a user visits an advertiser’s webpage as taught by the previously combined system of Pravin4831 and Ismail5688), and in the combination each element merely would have performed the same function as it did separately, and since the functionalities of Pravin4831 in view of  Ismail5688, do not interfere with each other, a person of ordinary skill in the art would have recognized that the results of the combination would be predictable, as per KSR rationale A.

As per above: The combination of Pravin4831 and Simmons3674 teaches tracking user activity in combination with a tracking pixel; which offers the improvement of using a separate entity (agency) to record and aggregate user activity.  Further, the combination of Pravin4831, Simmons3674 and Ismail5688 teaches firing a site pixel when a user interacts with an advertisement while visiting the advertiser’s webpage. Still further, the combination of Pravin4831, Simmons3674 and Ismail5688 teaches user identifiers collected when a user visits a third party webpage (off-site data), and additionally teaches user identifiers collected when a user visits an advertiser’s webpage (on-site data). Accordingly the combined system of Pravin4831, Simmons3674 and Ismail5688 teaches: (a first software module), (a device graph database system), (a second software module) and (a third software module).

Regarding claim 2, Pravin4831; in view of Simmons3674 and Ismail5688 discloses: All the limitations of claim 1 as per the above rejection statement.
Pravin4831 further discloses:  (wherein the creative pixel is activated in response to specified activity by the user).
As explained in the rejection of claim 1, Pravin4831 teaches: Creative pixel gets triggered when a third party webpage with an embedded advertisement and pixel is opened in the user’s browser. ((see at least Pravin4831, ¶6:16-24, 6:30-32).
 
Regarding claim 3, Pravin483 in view of Simmons3674 and Ismail5688 discloses: All the limitations of claim 1 as per the above rejection statement.
As explained above, the combined system of Pravin4831 in view of Ismail5688 formulated in the rejection of claim 1, teaches on-site activity. Wherein In the context of this combination Ismail5688 further discloses:  Alternatively or additionally, the tracking pixel might be inserted into a landing page that a consumer is redirected to if they click on or otherwise select a displayed advertisement. (see at least Ismail5688, fig. 1, ¶25).

Regarding claim 5, Pravin483 in view of Simmons3674 and Ismail5688 discloses: All the limitations of claim 1 as per the above rejection statement.
Pravin4831 further discloses:  (wherein advertisements are served to the user on third party websites on multiple domains and the unique identifier assigned to the user is the same regardless of advertising domain).
As explained in the rejection of claim 1, Pravin4831 teaches: Creative pixel gets triggered when a third party webpage with an embedded advertisement and pixel is opened in the user’s browser. ((see at least Pravin4831, ¶6:16-24, 6:30-32).


Claim 4, is rejected under 35 U.S.C. 103 as being unpatentable over Pravin et al. (GB 2,534,831) (hereinafter “Pravin4831”), in view of Simmons et al. (US 2012/0323674) (hereinafter “Simmons3674”), further in view of Ismail et al. (US 2018/0165688) (hereinafter “Ismail5688”), and further in view of Costache et al. (US 10,783,560) (hereinafter “Costache3560”).

Regarding claim 4, Pravin483 in view of Simmons3674 and Ismail5688 discloses: All the limitations of claim 1 as per the above rejection statement.
Pravin4831 does not disclose: (wherein the unique identifier is generated without the use of personally identifiable information).
However Costache3560 discloses: In some aspects, tracking entities may need to ensure that no personably identifiable information is used in determining segments. For this scenario, interface 200 presents window 222 with an option for data export controls. By receiving a selection for the radio box in window 222, the merging engine 103 will filter out personally identifiable information from tracked entities 124a-d before providing the merged profiles to the segmenting engine 104. Examples of personally identifiable information include the name, social security number, or other identifiable traits of a tracked entity. (see at least Costache3560, fig. 2, ¶9:30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand Pravin4831; in view of Costache3560; to include the unique identifier is generated without the use of personally identifiable information. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since this feature preserves the user privacy.


Claims 6-8, 11-14, 16-19, are rejected under 35 U.S.C. 103 as being unpatentable over Pravin et al. (GB 2,534,831) (hereinafter “Pravin4831”), in view of Ismail et al. (US 20180165688) (hereinafter “Ismail5688”).

Regarding claim 6, Pravin4831 discloses: 
The advertiser's server 30 then adds the new entries from the partner's log 25 into its own combined log 35, logged against the cookie ID used by the advertiser which it looked up in the database 40. The combined browsing log 35 as maintained in this fashion can continue to be used by the advertiser to select more relevant advertisements 65 to serve to the user terminal 15
(from a creative pixel associated with advertising content, receiving off-site data related to user activity on a third party website and a unique identifier associated with the user). In addition to the respective company's own content 66, 66', the webpage 55, 55' can also contain an embedded advertisement 65 from an advertiser. The embedded advertisement 65 comprises an image, video or applet that is displayed within the webpage 55, 55' at a position specified in the respective webpage document (e,g, HTIVIL file), but which does not originate from the respective company's own server 20 or domain. Rather, the webpage 55, 55' contains a script that obtains the advertisement 75 from a server 30 of the advertiser, from an address within a domain of the advertiser (e.g. advertiser.net) rather than a domain of the respective partner company with which the advertiser is partnered (e.g. examplecox,com or examplecoy.co,uk). The script is programmed with an address in the advertiser's domain for fetching advertisements from the advertiser's server 30, and is typically arranged to run automatically when the webpage 55, 55' is loaded in the browser 45. When run, it then fetches the advertisement 75 from the advertiser's server 30 based on this address, and displays the advertisement in the specified place within the webpage 55, 55'. (see at least Pravin4831, fig. 2-3, ¶3:11-24).

(using the unique identifier associated with the user, associating a user's offsite activity on third party websites and on-site activity on the advertiser's website). 
User identifier (a cookie) served by the company (publisher) server when the user visits the webpage of the company (see at least Pravin4831, fig. 2-3, ¶4:15-27). User identifier (a cookie) served by the advertiser’s server when the user visits the webpage of the company (publisher) (see at least Pravin4831, fig. 2-3, ¶5:18-32).
(unique identifier associated with the user). Cookie mapping whereby partner companies such as ExampleCoX and ExampleCoY can share their cookie IDs with the advertiser, in a way that enables mapping of the partner companies' cookie IDs to the advertiser's cookie ID. To do this, the partner company includes a tag 70 on the same page 55, 55' that contains the advertisement 65. When the page 55, 55' is loaded by the browser 45, the tag 70 automatically causes the browser 45 to report the cookie ID of the partner company to the advertiser's server 30 (e.g. reports EX123 in the case of a tag 70 included in ExampleCon website 55, and reports EY456 in the case of a tag 70 included in ExampleCoY's website). (see at least Pravin4831, ¶6:16-24).
The advertiser's server 30, uses this information along with its own cookie ID which it served on the same browser 45, to add an entry into a centralised cookie mapping database 40 maintained at the advertiser's server 30, mapping the advertiser's cookie IDs for various different users to the respective cookie ID used by the partner companies (see at least Pravin4831, ¶6:24-28).
(a creative pixel associated with the advertisement). The tag 70 may take the form of a single pixel called a mapping pixel (see at least Pravin4831, ¶6:30-32).
Per above, Pravin4831 teaches: User identifiers collected when a user visits a third party webpage (off-site data), and further teaches: mapping of third party cookies with first party cookies.
(measuring advertising performance). The combined browsing log 35 can then be used by the advertiser to select more relevant advertisements 65 to serve to the, by estimating the types of products and/or services the user is likely to be interested in based on his or her browsing history. (see at least Pravin4831, ¶8:14-16). The combined browsing log 35 as maintained in this fashion can continue to be used by the advertiser to select more relevant advertisements 65 to serve to the user terminal 15. (see at least Pravin4831, ¶8:26-28).

It could be argued that Pravin4831 does not explicitly teach: 
(from a site pixel associated with an advertiser's web page, receiving on-site data related to user activity on the advertiser's website and the unique identifier associated with the user).
Per above, Pravin4831 teaches: User identifier served by the company server (third party) when the user visits the webpage of the company, and user identifier served by the advertiser’s server in relation to an advertisement embedded in the webpage of the third party when the user visits the webpage of the third party, therefore teaches: firing a site pixel when a user interacts with an advertisement that is embedded in a publisher’s page, but does not explicitly teach a user visiting the advertiser’s webpage.
However even if it could be argued that Pravin4831 does not explicitly teach on-site data (user activity on the advertiser's website); Ismail5688 teaches on-site data tracked from a user who visits an advertiser’s page (see at least Ismail5688, fig. 1, ¶25).
In particular Ismail5688 discloses:
 (method of measuring advertising performance on a computer network). (see at least Ismail5688, fig. 7, ¶90-91).
To allow the consumer's online activity to be tracked, the correlation system 102 coordinates with advertisers 111 or with publishers 112 to insert a web beacon such as a tracking pixel (a site pixel) into content that is delivered to the consumer's computing device. A tracking pixel is a pixel that, once displayed to a consumer, causes a unique user identifier 124 associated with the consumer to be transmitted to the system 102 (firing a site pixel associated with the content). (see at least Ismail5688, fig. 1, ¶25). 
The tracking pixel may be embedded in a displayed advertisement. The tracking pixel may also be embedded in the publisher homepage or other landing page. … The tracking pixel might be inserted, for example, into an advertisement that is presented to a consumer. Alternatively or additionally, the tracking pixel might be inserted into a landing page that a consumer is redirected to if they click on or otherwise select a displayed advertisement.  (see at least Ismail5688, fig. 1, ¶25). The system may receive a user identifier when the user visits the landing page or other web page associated with a business. (see at least Ismail5688, ¶92). Therefore, Ismail5688, teaches user activity on the advertiser's website and the unique identifier associated with the user.
The tracking pixel also causes an identifier associated with the content that is displayed to the consumer, such as an advertising campaign identifier of which the displayed advertisement is a part, to be transmitted to the system 102. The identifier may be, for example, a unique identifier associated with the advertisement or advertising campaign, a telephone number of the business associated with the advertisement, or some other identifier that can be correlated with the exposure event. The tracking pixel also enables the correlation system to determine additional information, such as the time and date of the online activity, the type of web browser that was used, and the existence of cookies previously set by the system. The tracking pixel might be inserted, for example, into an advertisement that is presented to a consumer. Alternatively or additionally, the tracking pixel might be inserted into a landing page that a consumer is redirected to if they click on or otherwise select a displayed advertisement. While a tracking pixel is described herein, it will be appreciated that any object which allows the correlation system to unobtrusively determine whether a user has accessed content may be used. Such web beacon objects include, for example, JavaScript tags or clear gifs.
Functionality for mapping user identifier (unique identifier associated with the user).  (see at least Ismail5688, fig. 2, ¶28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the pixel tracking feature of Pravin4831 with the pixel tracking feature of Ismail5688. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify in this way since each individual element and its function are taught in both prior art references Pravin4831 and Ismail5688 (tracking user activity in combination with a tracking pixel), and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is, in the substitution of one known element (tracking a user identifier when the user is on an advertiser website as taught by Ismail5688), by another known element (tracking a user identifier when the user is on the third party webpage, i.e, the company webpage as taught by Ismail5688), with predictable results, and the substitution produces no new and unexpected result.

Pravin4831 does not explicitly teach: 
(using the unique identifier associated with the user, associating a user's offsite activity on third party websites and on-site activity on the advertiser's website). 
(analyzing the on-site and off-site data to evaluate the performance of advertising content). 
However, as per above, Pravin4831 teaches: User identifiers collected when a user visits a third party webpage (off-site data), and further teaches mapping of third party cookies with first party cookies); and the combined system of Pravin4831 and Ismail5688 as per above teaches user identifiers collected when a user visits an advertiser’s webpage (on-site data); therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine Pravin4831  with Ismail5688.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further modify in this way because the claimed invention is merely a combination of old elements (off-site data tracking and functionality for mapping third party cookies with first party cookies as taught by Pravin4831, and measuring performance and on-site data tracking collected when a user visits an advertiser’s webpage as taught by the previously combined system of Pravin4831 and Ismail5688), and in the combination each element merely would have performed the same function as it did separately, and since the functionalities of Pravin4831 in view of  Ismail5688, do not interfere with each other, a person of ordinary skill in the art would have recognized that the results of the combination would be predictable, as per KSR rationale A.

Regarding claim 7, Pravin4831 in view of Ismail5688 discloses: All the limitations of claim 6 as per the above rejection statement.
Pravin4831 in view of Ismail5688 further discloses: (wherein the offsite data includes user data related to activity across a plurality of advertising domains). (see at least Pravin4831, fig. 1, ¶1:10-23).

Regarding claim 8, Pravin4831 in view of Ismail5688 discloses: All the limitations of claim 6 as per the above rejection statement.
Pravin4831 in view of Ismail5688 further discloses: (wherein the unique identifier is generated in response to a request from the creative pixel). (see at least Pravin4831, ¶6:24-28). 
Likewise Ismail5688 teaches pixel request to generate a user identifier (see at least Ismail5688, fig. 1, ¶25).

Regarding claim 11, Pravin4831 in view of Ismail5688 discloses: All the limitations of claim 6 as per the above rejection statement.
Pravin4831 does not disclose: (wherein the offsite activity includes specific page views by the user following exposure to an advertisement). 
Ismail5688 further discloses:  The system 102 maintains in the advertising impression and phone records database 134 a record of the consumer's exposure to any advertisements, advertising campaigns, or content that has an associated tracking pixel and that was served by the publisher to the consumer's computing device. If the consumer 110 returns to a publisher's website, additional advertisements may be associated with the consumer by virtue of the stored cookie or other unique user identifier. (see at least Ismail5688, ¶26).
At block 614, the correlation system 102 causes a re-targeting message to be transmitted to the consumer via data channel 114 and a selected publisher 112. For example, the system may request that the selected publisher display a desired targeted advertisement or advertising campaign to the consumer the next time the consumer uses a web browser to access a website of the publisher. The publisher identifies the consumer by the user identifier that is provided by the system 102, and uses the provided user identifier to serve advertisements to the desired consumer. (see at least Ismail5688, fig. 6, ¶78).  In some embodiments, the re-targeting message is further tailored based on other known information about the consumer. For example, the advertisement may be tailored based on past advertisements already displayed to the consumer, past purchases of the consumer, known likes or dislikes of a consumer, demographic information characterizing the consumer, etc. (see at least Ismail5688, fig. 6, ¶80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the combined system of Pravin4831 in view of Ismail5688 formulated in the rejection of claim 6, further in view of Ismail5688; to include further providing specific page views re-targeted to the user.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since re-targeting enables the advertiser to further target a user who was known to already have an interest in the product (see at least Ismail5688, ¶73, 83).

Regarding claim 12, Pravin4831 in view of Ismail5688 discloses: All the limitations of the corresponding parent claims (claims 6 and 11; respectively) as per the above rejection statements.
Pravin4831 further discloses: (wherein the offsite activity includes a viewing time associated with the page views by the user on each page). One use of this mechanism is for a company's server 20 to collect a log 25 of the browsing history of the user within the domain in question, logging the time and date at which each page within the domain was visited against the cookie ID (and optionally other associated information such as what brand and/or version of browser was used to access the page, what language version of the page's content was requested, etc). (see at least Pravin4831, ¶4:6-13).

Regarding claim 13, Pravin4831 in view of Ismail5688 discloses: All the limitations of claim 6 as per the above rejection statement.
Pravin4831 does not disclose: (wherein the on-site activity includes specific page views on the advertiser website by the user).
The combined system of Pravin4831 in view of Ismail5688 formulated in the rejection of claim 6, teaches on-site activity.
Ismail5688 further discloses:  The system 102 maintains in the advertising impression and phone records database 134 a record of the consumer's exposure to any advertisements, advertising campaigns, or content that has an associated tracking pixel and that was served by the publisher to the consumer's computing device. If the consumer 110 returns to a publisher's website, additional advertisements may be associated with the consumer by virtue of the stored cookie or other unique user identifier. (see at least Ismail5688, ¶26).
At a block 528, the system identifies advertising impression entries from the advertising impression and phone records database 134 that fall within the defined association set. As described previously, each advertising impression entry includes a user identifier, a business tracking identifier, and a date and time of when the advertising impression occurs. (see at least Ismail5688, ¶59). It follows that specific page views on the advertiser website by the user are tracked
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the combined system of Pravin4831 in view of Ismail5688 formulated in the rejection of claim 6, further in view of Ismail5688; to include on-site activity includes specific page views on the advertiser website by the user.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since this on-site exposure data enables the advertiser to better target the user.

Regarding claim 14, Pravin4831 in view of Ismail5688 discloses: All the limitations of claim 6 as per the above rejection statement.
Pravin4831 does not disclose: (wherein the on-site activity includes shopping cart activity by the user).
The combined system of Pravin4831 in view of Ismail5688 formulated in the rejection of claim 6, teaches on-site activity.
Ismail5688 further discloses:  Past purchases of the consumer (shopping cart activity) (see at least Ismail5688, ¶80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the combined system of Pravin4831 in view of Ismail5688 formulated in the rejection of claim 6, further in view of Ismail5688; to include on-site activity includes shopping cart activity by the user.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since this on-site exposure data enables the advertiser to better target the user.

Regarding claim 16, Pravin4831 in view of Ismail5688 discloses: All the limitations of claim 6 as per the above rejection statement.
Pravin4831 does not disclose: (wherein the on-site activity includes data on completed transactions performed by the user).
The combined system of Pravin4831 in view of Ismail5688 formulated in the rejection of claim 6, teaches on-site activity.
Ismail5688 further discloses:  Past purchases of the consumer (completed transactions performed by the user) (see at least Ismail5688, ¶80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the combined system of Pravin4831 in view of Ismail5688 formulated in the rejection of claim 6, further in view of Ismail5688; to include on-site activity includes shopping cart activity by the user.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since this on-site exposure data enables the advertiser to better target the user.

Regarding claim 17, Pravin4831 in view of Ismail5688 discloses: Pravin4831 in view of Ismail5688 discloses: All the limitations of claim 6 as per the above rejection statement.
Pravin4831 does not disclose: (wherein the analysis correlates off-site user activity to subsequent on-site user activity to determine a measure of effectiveness of an advertisement). 
The combined system of Pravin4831 in view of Ismail5688 formulated in the rejection of claim 6, teaches tracking of off-site activity, including exposure to an advertisement embedded in a third party webpage, and further teaches tracking of on-site activity, and mapping of off-site user activity with on-site user activity.
Ismail5688 further discloses: Re-targeting functionality resulting in subsequent on-site user activity which is tracked. (see at least Ismail5688, ¶71-84), and storing information regarding how the user responds to a re-targeting message in order to track how effective re-targeting is for either that person individually, or collectively how effective the campaign is overall (see at least Ismail5688, ¶94). This tracking of re-targeting activity also represents and correlation (mapping) of off-site user activity with on-site user activity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the combined system of Pravin4831 in view of Ismail5688 formulated in the rejection of claim 6, further in view of Ismail5688; to include correlating off-site user activity to subsequent on-site user activity to determine a measure of effectiveness of an advertisement.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since re-targeting enables the advertiser to further target a user who was known to already have an interest in the product (see at least Ismail5688, ¶73, 83).

Regarding claim 18-19, Pravin4831 in view of Ismail5688 discloses: All the limitations of the corresponding parent claims (claims 6 and 17; respectively) as per the above rejection statements.
Pravin4831 does not disclose: 
(wherein the off-site data includes advertising parameters for different advertisements within a campaign and the analysis determines relative measures of effectiveness of the advertisements).
(wherein the off-site data includes advertising parameters for an advertisement published across multiple domains and the analytics engine determines relative measures of effectiveness of the advertisement on each domain).
Ismail5688 further discloses: 
Determining advertising effectiveness (see at least Ismail5688, fig. 7, ¶85-91).
At a block 710, the system generates a performance metric for each of the identified advertising campaigns. (see at least Ismail5688, fig. 7 ¶90).
By comparing the performance metrics of different advertising campaigns of a business based on sales within the same geographical region, the business is able to determine the relative effectiveness of different advertising campaigns. This enables the business to more efficiently allocate resources to different advertising campaigns. (see at least Ismail5688, ¶91).
Claim construction: Therefore Ismail5688, ¶90 meets the vague and broad language of the limitation “relative measures of effectiveness of the advertisement” and the “relative measures of effectiveness of the advertisement on each domain”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the performance metric teaching in combined system of Pravin4831 in view of Ismail5688 formulated in the rejection of claim 6, further in view of Ismail5688; to include relative measures of effectiveness of the advertisements and relative measures of effectiveness of the advertisement on each domain. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since the effectiveness metrics determination taught by Ismail5688 provides tools to track and analyze user activity across plurality of off-site and on-site channels which “enables the business to more efficiently allocate resources to different advertising campaigns” (see at least Ismail5688, ¶91).


Claims 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over Pravin et al. (GB 2,534,831) (hereinafter “Pravin4831”), in view of Ismail et al. (US 20180165688) (hereinafter “Ismail5688”), and further in view of Costache et al. (US 10,783,560) (hereinafter “Costache3560”).

Regarding claim 9, Pravin4831 in view of Ismail5688 discloses: All the limitations of claim 6 as per the above rejection statement.
Pravin4831 does not disclose: (wherein the unique identifier is associate with a specific user across multiple devices). 
However Costache3560 discloses: Systems and methods for tracking entities and individuals for targeting electronic communications from a collection of profiles for the tracked entities. . The collection of profiles can include a collection of authentication-based profiles and device-based profiles for the tracked entities. One embodiment involves presenting options for merging the authentication-based profiles and the device-based profiles for the tracked entities. Constraining rules for merging at least some of the authentication-based profiles and device-based profiles into a merged profile, thereby defining a segment can be applied to the merged profile, generating a targeted segment of tracked entities. (see at least Costache3560, ¶2:9-27). Tracked entities can include entities such as organizations, end users/consumers, and devices used by the end users/consumers (see at least Costache3560, ¶1:29-31).
As described above, individuals and other tracked entities can have different authentication-based profiles and different device-based profiles because tracked entities frequently use multiple electronic devices and share electronic devices when accessing online electronic content. FIG. 1 reflects this by depicting tracked entities 124a as using multiple computing devices 120a-c. Similarly, in this example, tracked entity 124b uses multiple computing device 120a, 120c. Tracked entities also often share electronic devices, such as when multiple users in a household have individual accounts and share a common tablet computer or personal computer. FIG. 1 depicts this with tracked entities 124a-d all sharing computing device 120c. (see at least Costache3560, fig. 1, ¶4:59-5:5).
Merging being constrained may comprises one or more of: (b) a second merging being implemented based on a selection of the no-device-profile option and the user-device-graph option, wherein the second merging allows for tracking a user's activity across multiple devices (see at least Costache3560, claim 1 , 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand Pravin4831; in view of Costache3560; to include unique identifier associated with a specific user across multiple devices. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since doing so is applying a known technique (determining a user identifier associated with a specific user across multiple devices) to improve a similar method for determining a user identifier in the same way, wherein this improved functionality is a predictable result within the capabilities of one of ordinary skill in the art, as per KSR rationale C.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been further motivated to expand in this way, since treating each device and each user account as its own entity does not accurately reflect a tracked entity because individuals and other tracked entities are typically associated with multiple devices and accounts (see at least Costache3560, ¶1:60-63).


Regarding claim 10, Pravin4831 in view of Ismail5688 discloses: All the limitations of claim 6 as per the above rejection statement.
Pravin4831 does not disclose: (wherein the unique identifier is not associated with personally identifiable information of a user).
However Costache3560 discloses: In some aspects, tracking entities may need to ensure that no personably identifiable information is used in determining segments. For this scenario, interface 200 presents window 222 with an option for data export controls. By receiving a selection for the radio box in window 222, the merging engine 103 will filter out personally identifiable information from tracked entities 124a-d before providing the merged profiles to the segmenting engine 104. Examples of personally identifiable information include the name, social security number, or other identifiable traits of a tracked entity. (see at least Costache3560, fig. 2, ¶9:30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand Pravin4831; in view of Costache3560; to include the unique identifier is not associated with personally identifiable information of a user. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since this feature preserves the user privacy.


Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Pravin et al. (GB 2,534,831) (hereinafter “Pravin4831”), in view of Ismail et al. (US 20180165688) (hereinafter “Ismail5688”), and further in view of Al-Azzawe et al. (US 7,401,033) (hereinafter “Al-Azzawe1033”).

Regarding claim 15, Pravin4831 in view of Ismail5688 discloses: All the limitations of the corresponding parent claims (claims 6 and 14; respectively) as per the above rejection statements.
Pravin4831 does not disclose: (wherein the shopping cart activity includes at least one of adding items to a shopping cart, removing items from a shopping cart, purchasing items added to shopping cart, and abandoning items in a shopping cart).
Al-Azzawe1033 discloses: The activity log displays information such as the activity type, the activity name, and the time the activity was performed. The activity log tracks activities that would conventionally be lost from view, such as the removal of items from a list displayed in an area on a web site (such as the wish list 118 or a shopping cart as discussed above), and the changing of the password. In addition, the activity log automatically displays updates that are not conventionally available, such as greater granularity in the status of an asynchronous transaction. (see at least Ismail5688, ¶4:52-5:2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expand the combined system of Pravin4831 in view of Ismail5688 formulated in the rejection of claim 6, further in view of Ismail5688; to include further providing specific page views re-targeted to the user.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to expand in this way, since tracking removal of items from a shopping cart is an indication of user interest and therefore a good targeting lead.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO IOSIF whose telephone number is (571) 270-7785.  The examiner can normally be reached on  Tue-Thu, 9:00am-4:00pm teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mario C. Iosif/Primary Examiner, Art Unit 3681